DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ response of January 28, 2022, to the non-final action mailed September 28, 2021, has been entered. Claim 1 has been amended, claims 2 and 7-20 have been cancelled, and no claims have been newly added.  Claims 1 and 3-6 are pending and under instant examination.
.
Withdrawn Claim Objection
Claim 1 was objected to in the previous Office action mailed September 28, 2021, for reciting chemical abbreviations TMPyP and 1,5-DHN without first providing. The full chemical name.  Applicant has amended base claim 1 to include the full chemical name for TMPyP and 1,5-DHN rendering the objection moot.  Additionally, it is understood that Fe(III) is iron (III) as it is a standard  in describing the chemical element iron and the oxidation state of said iron.  Accordingly, the objection is hereby withdrawn. 

Withdrawn Rejections - 35 USC § 112 (b)

Claims 1 and 3-6 were rejected in the previous Office Action mailed September 28, 2021, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 


Withdrawn Rejections - 35 USC § 103

	Claims 1 and 3-6 were rejected in the previous Office Action mailed September 28, 2021 under rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Berenbaum, et al; (“Berenbaum”; British Journal of Cancer; volume 54, pages 717–725(1986), published: 01 November 1986) and Hou et al (“Hou”, non-patent literature, Gaodeng Xuexiao Huaxue Xuebao (2011), vol. 32(10), pp. 2353-2359, published 2011).  Applicant has successfully traversed the rejection arguing the prior art has failed to teach or suggest the instantly claimed molar ratios and that the molar ratios are not obvious.  Applicant has successfully argued and filed a Rule 132 declaration providing evidence that the instantly claimed ratios are critical and presented unexpected  superior results with respect to reaction rates.  Specifically the 3 components, (1) TMPyP core, (2) 1,5- dihydroxynaphthalene and (3) iron(III) present in the instantly claimed narrow molar 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  At the time of filing it would not have been obvious to produce a treatment or diagnosis composition comprising: (a) a complex comprising: (1) a free base tetrakis aryl (Ar) substituted porphyrine core wherein each of four Ar substituents are at meso positions, are the same, and are selected from an Ar group consisting of any of ortho-, meta-, or para- hydroxypheny] and alkyl pyridyl, (2) a dihydroxynaphthalene or a hydroxynaphthalene, and (3) a hydrated metal having a +3 ionic state with spatial attributes at or near that occupied by Fe(II), and (b) comprising TMPyP (meso-tetra(N-methyl-4pyridyl)porphine tetrachloride),   1,5- DHN (1,5-dihydroxynaphthalene) and hydrated Fe(III) in molar ratios of (1) TMPyP to 1,5-DHN of 1:18 - 22, Gi) TMPyP to Fe(III) ions of 1:15 - 18.33, and (ii) 1,5-DHN to Fe(II) ions of 1.1:1.3.
.
The closest prior art is Berenbaum, et al; (“Berenbaum”; British Journal of Cancer; volume 54, pages 717–725(1986), published: 01 November 1986) and and  Hou et al 
The instant invention is the first composition comprising: (a) a complex comprising: (1) a free base tetrakis aryl (Ar) substituted porphyrine core wherein each of four Ar substituents are at meso positions, are the same, and are selected from an Ar group consisting of any of ortho-, meta-, or para- hydroxypheny] and alkyl pyridyl, (2) a dihydroxynaphthalene or a hydroxynaphthalene, and (3) a hydrated metal having a +3 ionic state with spatial attributes at or near that occupied by Fe(II), and (b) comprising TMPyP (meso-tetra(N-methyl-4pyridyl)porphine tetrachloride), 1,5- DHN (1,5-dihydroxynaphthalene) and hydrated Fe(III) in molar ratios of (1) TMPyP to 1,5-DHN of 1:18 - 22, Gi) TMPyP to Fe(III) ions of 1:15 - 18.33, and (ii) 1,5-DHN to Fe(II) ions of 1.1:1, wherein the instantly claimed ratios are critical and presented unexpected superior results with respect to reaction rates.  Specifically the 3 components, (1) TMPyP core, (2) 1,5- dihydroxynaphthalene and (3) iron(III),  form a loose molecular assembly that has catalytic properties greater than their constituent parts or molar ratios outside of the instantly claimed narrow ranges.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Claims 1 and 3-6 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617